ACCEPTED
                                                                                              06-15-00011-CR
                                                                                   SIXTH COURT OF APPEALS
                                                                                         TEXARKANA, TEXAS
                                                                                        8/11/2015 10:18:08 AM
                                                                                             DEBBIE AUTREY
                                                                                                       CLERK

                               NO. 06-15-00011-CR

                                                                        FILED IN
TERRANCE LAVON DAVIS,                   §                     6th COURT
                                                         ON APPEAL      OF APPEALS
                                                                     FROM    THE
                                                                 TEXARKANA, TEXAS
    Appellant                           §
                                                               8/11/2015 10:18:08 AM
                                        §           202ND    JUDICIAL    DISTRICT
                                                                    DEBBIE AUTREY
VS.                                     §                               Clerk
                                        §
STATE OF TEXAS,                         §            COURT OF BOWIE COUNY
    Appellee                            §                           TEXAS




        MOTION TO EXTEND TIME FOR FILING STATE’S BRIEF


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW the State of Texas by and through her below named Criminal

District Attorney and for its Motion for Belated Filing of Appellee’s Brief states as

follows:

                                         I.

1. This case is pending from the 202nd Judicial District of Bowie County, Texas.

2. The case is styled State of Texas v. Terrence Lavon Davis, Cause No. 14F0109-

202.

3. Appellant was found guilty of two counts of Aggravated Robbery and sentenced

to fifty-five (55) years in the Texas Department of Criminal Justice.

4. Appellant’s Brief was filed on July 9, 2015, making the State’s Brief originally

due on or about August 10, 2015.
5. The State has no previously requested an extension of time for filing a brief.

                                          II.

The Brief was not timely prepared in this matter due to the press of the business,

both trial and appellate. Said business includes, but is not limited to, the following

since Appellant’s brief was filed:

    Preparation of the State’s brief in Kevin Fahrni v. State of Texas, 06-14-

       00148-CR, which was due on June 17, 2015.

    Preparation for the pre-trial docket in the 5th District Court on June 15, 2015.

      In addition to the aforementioned work matters, the attorney for the State

       handling this appeal was out of the country on vacation from June 4-13, 2015.

      Preparation of the State’s brief in Reginald Reece v. State of Texas, 6-14-

       00192-CR, which was filed on June 22, 2015.

      Pre-trial meetings and preparation for the trial of State of Texas v. Delbert

       Sisemore, Aggravated Robbery, Burglary of Habitation, Possession of a

       Controlled Substance, during the week of June 22, 2015. Trial was held on

       June 30-July 1, 2015.

      Preparation and attendance at the pre-trial and trial dockets in the 5th District

       Court on June 29, 2015.
   Pre-trial meetings and preparation for the trial of State of Texas v. Delbert

    Sisemore, Aggravated Robbery, Burglary of Habitation, Possession of a

    Controlled Substance, during the week of June 22, 2015.

   Trial of State of Texas v. Delbert Sisemore was held on June 30-July 1, 2015.

   Pre-trial meetings and preparation for the trial of State of Texas v. Gary

    Carson, 14F0102-102, 14F0103-102, and 14F0161-102, Assault on a Public

    Servant (x3) on July 7-9, 2015.

 Preparation and attendance at the Trial dockets in the 5th District Court on July

    13, 2015.

   Trial of State of Texas v. Gary Carson 14F0102-102, 14F0103-102, and

    14F0161-102, Assault on a Public Servant (x3) was set for jury selection on

    July 14, 2015. The Defendant Failed to Appear and trial has been rescheduled

    for August 11, 2015.

   Preparation of the State’s Brief in Roderick Beham v. State of Texas, Cause

    No. 06-14-00174, which was filed on July 22, 2015.

 Attendance at the Advanced Criminal Law Continuing Legal Education

    Conference in San Antonio, Texas on July 26-31, 2015.

 Pre-trial meetings and preparation for trial in State of Texas v. Steven

    Lorance, 15F0323-005 on August 4, 2015. The case was resolved short of a

    trial at a hearing on August 7, 2015.
    Preparation of the brief in Richard Darby v. State of Texas, Cause No. 06-15-

      0042-CR, 06-15-0043-CR, 06-15-0044-CR, 06-15-0045-CR, 06-15-0046-

      CR.



                                         III.

      The State’s attorney has been diligent in pursuing this appeal. This motion is

      made in good faith and not for purposes of delay.



                                     PRAYER

WHEREFORE, on the bases of Rule 73 rule of the Texas Rules of Appellate

Procedure, the State respectfully requests this court to grand the Motion for

Extension of Time for the filing of the State’s Brief.



                                                     Respectfully submitted,

                                                     __/s/ Lauren N. Sutton______
                                                     LAUREN N. SUTTON
                                                     Texas Bar No. 24079421
                                                     601 Main Street
                                                     Texarkana, TX 75501
                                                     ASSISTANT DISTRICT
                                                     ATTORNEY
                         CERTIFICATE OF SERVICE


I hereby certify that a true and correct copy of the above and foregoing Motion to

Extend Time for Filing State’s Brief was forwarded to Mr. Al Smith counsel for

Appellant, on this the 11th day of August, 2015.



                                                   __/s/ Lauren N. Sutton______
                                                   LAUREN N. SUTTON